

115 HR 7000 IH: Tribal Tax Empowerment and Jobs Act of 2018
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7000IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mrs. Noem introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to provide for increased economic opportunities for
			 Native American tribes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tribal Tax Empowerment and Jobs Act of 2018. 2.Treatment of Indian Tribes as States with respect to certain excise taxes and bond issuances (a)In generalSection 7871 of the Internal Revenue Code of 1986 is amended by striking subsections (b), (c), and (e).
			(b)Conforming amendments
 (1)Section 7871(a)(2) of such Code is amended by striking subject to subsection (b),. (2)Section 45(c)(9)(B) of such Code is amended by inserting (as in effect before the date of the enactment of the Tribal Tax Empowerment and Jobs Act of 2018) after section 7871(c)(3)(E)(ii).
 (c)Effective dateThe amendments made by this section shall apply to transactions after, and obligations issued in calendar years beginning after, the date of the enactment of this Act.
			3.Indian tribal governments permitted to be shareholders of s corporations
 (a)In generalSection 1361(c)(6) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by inserting and at the end of subparagraph (B), and by inserting after subparagraph (B) the following:  (C)an Indian tribal government (as defined in section 7701(a)(40) and including any subdivision of such government and any agency or instrumentality of such government or subdivision),.
 (b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
 4.Interagency coordinationNot later than 1 year after the enactment of this section, the Secretary of the Interior and the Secretary of the Treasury shall coordinate to consult with Indian tribes and with the Securities and Exchange Commission to study, and collaborate to establish regulatory changes necessary to qualify an Indian tribe as an accredited investor for the purposes of sections 230.500 through 230.508 of title 17, Code of Federal Regulations (or successor regulations), consistent with the goals of promoting capital formation and ensuring qualifying Indian tribes have the ability to withstand investment loss, on a basis comparable to other legal entities that qualify as accredited investors who are not natural persons.
		5.Making permanent the Indian employment credit and depreciation rules for business property on
			 Indian reservations
			(a)Indian employment credit
 (1)In generalSection 45A of the Internal Revenue Code of 1986 is amended by striking subsection (f). (2)Effective dateThe amendment made by this subsection shall apply to taxable years beginning after December 31, 2016.
				(b)Accelerated depreciation for business property on an Indian reservation
 (1)In generalSection 168(j) of the Internal Revenue Code of 1986 is amended by striking paragraph (9). (2)Effective dateThe amendment made by this subsection shall apply to property placed in service after December 31, 2017.
				6.Priority under new markets tax credit for qualified low-income community investments on Indian
			 reservations
 (a)In generalParagraph (2) of section 45D(f) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , or, and by adding at the end the following new subparagraph:
				
 (C)which intends to make qualified low-income community investments within a reservation, including any such entity established by a tribe or an economic enterprise which intends to make such investments within a reservation..
 (b)DefinitionsSection 45D(f) of such Code is amended by adding at the end the following:  (4)DefinitionsFor purposes of subparagraph (C) of paragraph (2), the terms reservation, tribe, and economic enterprise shall have the same meanings given such terms under section 3 of the Indian Financing Act of 1974 (25 U.S.C. 1452)..
 (c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2017.
			7.Low-income housing credit
			(a)Selection criteria under qualified allocation plans
 (1)In generalSubparagraph (C) of section 42(m)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ix), by striking the period at the end of clause (x) and inserting , and, and by adding at the end the following new clause:  (xi)the affordable housing needs of individuals in the State who are members of Indian tribes (as defined in section 45A(c)(6))..
 (2)Effective dateThe amendments made by subsection (a) shall apply to allocations of credits under section 42 of such Code made after December 31, 2018.
				(b)Inclusion of Indian areas as difficult development areas for purposes of certain buildings
 (1)In generalSubclause (I) of section 42(d)(5)(B)(iii) of such Code is amended by inserting before the period the following: , and any Indian area.
 (2)Indian areaClause (iii) of section 42(d)(5)(B) of such Code is amended by redesignating subclause (II) as subclause (III) and by inserting after subclause (I) the following new subclause:
					
 (II)Indian areaFor purposes of subclause (I), the term ‘Indian area’ means any Indian area (as defined in section 4(11) of the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4103(11))..
 (3)Eligible buildingsClause (iii) of section 42(d)(5)(B) of such Code, as amended by paragraph (2), is amended by adding at the end the following new subclause:
					
 (IV)Special rule for buildings in Indian areasIn the case of an area which is a difficult development area solely because it is an Indian area, a building shall not be treated as located in such area unless such building is assisted or financed under the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4101 et seq.) or the project sponsor is an Indian tribe (as defined in section 45A(c)(6)), a tribally designated housing entity (as defined in section 4(22) of such Act (25 U.S.C. 4103(22))), or wholly owned or controlled by such an Indian tribe or tribally designated housing entity..
 (4)Effective dateThe amendments made by this subsection shall apply to buildings placed in service after December 31, 2018.
				8.Recognizing Indian tribal governments for purposes of determining under the adoption credit whether
			 a child has special needs
 (a)In generalSection 23(d)(3) of the Internal Revenue Code of 1986 (defining child with special needs) is amended—
 (1)in subparagraph (A), by inserting or Indian tribal government (as defined in section 7701(a)(40) and including any subdivision of such government and any agency or instrumentality of such government or subdivision) after a State; and
 (2)in subparagraph (B), by inserting or Indian tribal government after such State. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			9.Parity for Indian Health Service professionals
			(a)Exclusion from gross income for payments made under Indian Health Service loan repayment program
 (1)In generalSection 108(f)(4) is amended by inserting under section 108 of the Indian Health Care Improvement Act, after 338I of such Act,. (2)Clerical amendmentThe heading for section 108(f)(4) is amended by striking and certain and inserting , indian health service loan repayment program, and certain.
 (b)Effective dateThe amendments made by this section shall apply to amounts received in taxable years beginning after December 31, 2017.
			10.Opportunity Zones
 (a)DesignationSection 1400Z–1(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
 (4)Indian landFor purposes of subsection (a), a population census tract located on Indian Land is designated as a qualified opportunity zone..
 (b)Indian land definedSection 1400Z–1(c) of such Code is amended by adding at the end the following:  (4)Indian landThe term Indian land shall have the same meaning as provided in section 2601(2) of the Energy Policy Act of 1992 (25 U.S.C. 3501(2))..
 (c)Number of designationsSection 1400Z–1(d) of such Code is amended by adding at the end the following:  (3)Indian lands excludedIndian land deemed to be a qualified opportunity zone by subsection (b)(4) shall not be taken into account for purposes of paragraphs (1) and (2)..
 (d)Effective dateThe amendments made by this section shall apply with respect to Indian lands after the date of the enactment of this Act.
			